Response to Amendment
This Office action is in response to the amendments or remarks filed on 5/24/2021. Claims 1, 8, 15 and 21 have been amended. Claim 13 has been canceled. Therefore, claims 1-12 and 14-21 are currently pending. The rejection of claim 21 under 35 USC 112(b) is withdrawn in view of the amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2017/0118640 in view of Price et al. US 2010/0058223.
Regarding claim 1, Lee teaches an input device ([0138] a stem 544 or a body of rotation 544, Figs 5A, 5B, 5C, 5D. [0063] According to embodiments of the present disclosure, a body of rotation is formed in one side of the housing. The body of rotation, such as a stem, or a rotary button, is formed to physically rotate and to be rotated by the force from the outside, such as by user operation. Information corresponding to the rotation of the body of rotation, which is made by the force from the outside, may be recognized by the body of rotation itself; and may be transferred to other components, such as the processor 120 of the electronic device 101. Based on the rotation of the body of rotation, the processor 120 obtains information associated with the rotation) for providing a scrolling input to an application ([0054] The API 145 is an interface through which the applications 147 control the functions provided from the kernel 141 or the middleware 143, and may include, for example, at least one interface or function for file control, window control, image processing, text control, or the like. [0143] As illustrated in FIGS. 5A, 5B, and 5C, a reference line 512, 522, and 532 is displayed in each graphic object 510, 520, and 530 based on a predetermined angle recognition level so that a user readily recognizes the rotation angle of the body of rotation), the input device comprising: 
a scroll wheel (the stem 544 or the body of rotation 544, see Fig 5D); and 
a control circuit (a processor 120, Fig. 1, ¶49) configured to provide exactly a single step of scrolling input to the application for every any amount of an instance of rotation of the scroll wheel regardless of an angle that the scroll wheel is rotated through in the instance of rotation ([0140] When an input through the body of rotation is obtained as the body of rotation rotates, the graphic object 510, 520, 530 is changed in real time and displays the input through the body of rotation. For example, as illustrated in FIGS. 5A, 5B, and 5C, an indicator 511, 521, and 531 which indicates an input through the body of rotation may be displayed in the graphic object 510, 520, and 530 to be rotated equally when the body of rotation is rotated so as to reflect the rotation of the body of rotation. [0144] The angle recognition level is associated with how many sections a single rotation is divided into when an angle is recognized. When the angle recognition level is 12, an angle may be recognized by dividing a single rotation into 12 sections. A rotation angle of 30 degrees of the body of rotation may be recognized as 1 unit. [0146] As illustrated in FIGS. 5A and 5B, a reference line 512 and 522 may be displayed in the graphic object 510 and 520 so as to indicate a unit set based on an angle recognition level. When the angle recognition level is set to 12, the electronic device 101 recognizes the angle of the body of rotation using 30 degrees as 1 unit, and accordingly, displays a reference line 512 and 522 for every 30 degrees. As illustrated in FIG. 5C, when the angle recognition level is set to 8, the electronic device 101 recognizes the angle of the body of rotation using 45 degrees as 1 unit, and accordingly, displays a reference line 532 for every 45 degrees.)
	Lee fails to teach wherein the single step of scrolling input is generated based on an analysis of the acceleration of the scrolling wheel.
	Price teaches a scroll wheel 28, when GUI displays contain large numbers of fields that can be focused on, the ability to accelerate the focus movement allows a user to get to a desired field much quicker than he could by simply a single speed of a scroll wheel. See Price ¶20, ¶22 and Fig 1. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the ability to accelerate the focus movement by simply a single speed of 

	
Regarding claim 15, Lee teaches a method for providing a scrolling input to an application, the method comprising: providing a scroll wheel; and providing a single step of scrolling input to the application for any amount of an instance of rotation of the scroll wheel regardless of an angle that the scroll wheel is rotated through in the instance of rotation. 
Lee fails to teach wherein the single step of scrolling input is generated based on an analysis of the acceleration of the scrolling wheel.
	Price teaches a scroll wheel 28, when GUI displays contain large numbers of fields that can be focused on, the ability to accelerate the focus movement allows a user to get to a desired field much quicker than he could by simply a single speed of a scroll wheel. See Price ¶20, ¶22 and Fig 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the ability to accelerate the focus movement by simply a single speed of a scroll wheel disclosed by Price in the scrolling method of Lee. The motivation for doing so would come into focus and be bypassed by an impatient user. Price ¶21.

Regarding claim 21, Lee teaches a non-transitory computer readable medium having stored therein instructions which when executed by a processor, causes the processor to perform a method for providing a scrolling input to an application using an , wherein the single step of scrolling input is generated based on an analysis of the acceleration of the scrolling wheel.
(Regarding claim 21, a computer program claim 21 associated the apparatus claim 1, and having similar limitations to claim 1 and is rejected on the same grounds of rejection. Lee teaches [0308] According to embodiments, at least some of the devices or the method according to the present disclosure may be implemented by a command stored in a computer-readable storage medium in a programming module form. The instructions, when executed by a, may cause the one or more processors to execute the function corresponding to the instruction. As modified, Price teaches scroll wheel software. See Price ¶20. The programs may be written in C, or Java, Brew or any other programming language. The programs may be resident on a storage medium, e.g., magnetic or optical, e.g. the computer hard drive, a removable disk or media such as a memory stick or SD media, or other removable medium. See Price ¶28).

Claim 2-6, 10-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Price as applied to claims 1 and 15 above, and further in view of Bathiche et al. US 2009/0102817.
Regarding claim 2, Lee and Price fail to teach a detection circuit configured to detect at least one of a start of an instance of rotation of the scroll wheel or an end of the instance of rotation of the scroll wheel. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify detecting start scroll events and stop scroll events, and transitioning between a scrolling state and a stopped scrolling state disclosed by Bathiche for the rotating method of Lee because both references teach the same scroll application. Thus, the substitution of one familiar element for another known in the input device, the combination must do more than yield predictable result. The motivation for doing so would improve the scrolling experience for the user. Bathiche ¶43.

Regarding claim 3, Lee, Price and Bathiche teach everything as applied to claim 2, wherein the detection circuit is configured to detect the at least one of the start of the instance of rotation or the end of the instance of rotation when a change in a rotation speed of the scroll wheel exceeds a predetermined threshold. 
(Bathiche teaches [0024] Thus, the scroll event may be one of a start scroll event, a brake scroll event, and a stop scroll event. The start scroll event is determined to have occurred upon detecting flywheel movement in a determined direction over a predetermined time interval. For the mouse 16, the motion of the mechanical flywheel 24A is sensed through flywheel sensor 24. A start scroll event may be detected when the motion of the mechanical flywheel 24A exceeds a predetermined threshold in a 
Regarding claim 4, Lee, Price and Bathiche teach everything as applied to claim 2, wherein the detection circuit is configured to detect the start of the instance of rotation when the scroll wheel transits from being stationary to rotating. 
(Bathiche teaches [0041] At 302, the method includes determining whether a start scroll event has occurred, based on a flywheel output indicating a motion, direction, and time of user input on a control surface of a user input device. A start scroll event is determined to have occurred upon detecting movement of the user input device in a determined direction over a predetermined time interval.)
Regarding claim 5, Lee, Price and Bathiche teach everything as applied to claim 2, wherein the detection circuit is configured to detect the end of the instance of rotation when the scroll wheel transits from being rotating to being stationary. (Bathiche teaches [0040] FIG. 6 illustrates a second state transition diagram illustrating a method 300 for detecting start scroll events and stop scroll events, and transitioning between a scrolling state and a stopped scrolling state.)
Regarding claim 6, Lee, Price and Bathiche teach everything as applied to claim 2, wherein the detection circuit is configured to detect the at least one of the start of the instance of rotation or the end of the instance of rotation when the scroll wheel transits from rotating in a first direction to rotating in a second direction, the second direction being opposite to the first direction. (Bathiche teaches [0026] The scroll event detector 46 may be configured such that once movement in the predetermined direction on the pressure sensitive input device 18 is detected, subsequent detection of movement up or 
Regarding claim 10, Lee, Price and Bathiche teach the input device of claim 1, wherein the scroll wheel is a ratchet scroll wheel. (Bathiche teaches the scroll wheel gear 30. See Bathiche ¶15 and Fig. 1). 
Regarding claim 11, Lee, Price and Bathiche teach everything as applied to claim 1, wherein the scroll wheel is a ratchet-less scroll wheel. (Bathiche teaches the scroll wheel 26. See Bathiche ¶15 and Fig 1).
Regarding claim 16, Lee, Price and Bathiche teach everything as applied to claim 15, further comprising: detecting at least one of a start of an instance of rotation of the scroll wheel or an end of the instance of rotation of the scroll wheel.
(The limitation of claim 16 is the same as those of claim 2 and therefore the claim will be rejected using the same rationale).
Regarding claim 17, Lee, Price and Bathiche teach everything as applied to claim 16, wherein detecting the at least one of the start of the instance of rotation or the end of the instance of rotation comprises detecting a change in a rotation speed of the scroll wheel and determining whether the change exceeds a predetermined threshold.
(The limitation of claim 17 is the same as those of claim 3 and therefore the claim 3 will be rejected using the same rationale).
Regarding claim 18, Lee, Price and Bathiche teach everything as applied to claim 16, wherein detecting the start of the instance of rotation comprises detecting when the scroll wheel transits from being stationary to rotating.

Regarding claim 19, Lee, Price and Bathiche teach everything as applied to claim 16, wherein detecting the end of the instance of rotation comprises detecting when the scroll wheel transits from being rotating to being stationary.
(The limitation of claim 19 is the same as those of claim 5 and therefore the claim will be rejected using the same rationale).
Regarding claim 20, Lee, Price and Bathiche teach everything as applied to claim 16, wherein detecting the at least one of the start of the instance of rotation or the end of the instance of rotation comprises detecting a change in a direction of the rotation of the scroll wheel.
(The limitation of claim 20 is the same as those of claim 6 and therefore the claim will be rejected using the same rationale).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Price as applied to claim 1 above, and further in view of Pixley et al. US 2009/0100373.
Regarding claim 7, Lee and Price fail to teach a mode determination circuit configured to determine a scrolling control mode to be used from a first scrolling control mode, a second scrolling control mode and to instruct the control circuit accordingly. 
Pixley teaches the modes of scrolling with a scroll wheel 306 can also be broken down into different modes of scrolling associated with the scrolling speed or amount of content to be scrolled at a time, e.g., single-row scrolling, page-at-a-time scrolling, and fast-scrolling. See Pixley ¶39 and Fig 3A.

Regarding claim 8, Lee, Price and Pixley teach everything as applied to claim 7, wherein the control circuit is configured to, when controlling the input device in the first scrolling control mode, provide exactly the single step of scrolling input to the application for any amount of the instance of rotation of the scroll wheel regardless of the angle that the scroll wheel is rotated through in the instance of rotation. 
(Lee teaches [0140] When an input through the body of rotation is obtained as the body of rotation rotates, the graphic object 510, 520, 530 is changed in real time and displays the input through the body of rotation. For example, as illustrated in FIGS. 5A, 5B, and 5C, an indicator 511, 521, and 531 which indicates an input through the body of rotation may be displayed in the graphic object 510, 520, and 530 to be rotated equally when the body of rotation is rotated so as to reflect the rotation of the body of rotation. [0144] The angle recognition level is associated with how many sections a single rotation is divided into when an angle is recognized. When the angle recognition level is 
Regarding claim 9, Lee, Price and Pixley teach everything as applied to claim 7, wherein the control circuit is configured to, when controlling the input device in the second scrolling control mode, provide a plurality of steps of scrolling input for every instance of rotation of the scroll wheel, wherein a number of steps in the plurality of steps correspond to the angle that the scroll wheel is rotated through in the instance of rotation. 
(Pixley teaches [0048] To address these challenges, exemplary embodiments can also provide a fast-scrolling mechanism, e.g., in addition to single scrolling and page-at-a time scrolling, in combination with either single scrolling or page-at-a time scrolling, or by itself. The fast-scrolling mechanism according to these exemplary embodiments involves, for example, replacing the rows (or columns) displayed on-screen with an animation of dummy data when the user requests a scrolling of content which is faster than what the user interface can render to the display using, e.g., pre-

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Price as applied to claim 1 above, and further in view of Zadesky et al. US 2007/0242057.
Regarding claim 12, Lee and Price do not teach wherein the input device is one of a computer mouse and a touch pad.
Regarding claim 14, Lee and Price do not teach wherein the scroll wheel is a scroll ball.
Zadesky teaches the input device is commonly a touch pad.  With a touch pad, the movement of an input pointer corresponds to the relative movements of the user's finger as the finger is moved along a surface of the touch pad.  The input device is generally selected from a mouse and a trackball.  With a mouse, the movement of the input pointer corresponds to the relative movements of the mouse as the user moves the mouse along a surface. With a trackball, the movement of the input pointer corresponds to the relative movements of a ball as the user rotates the ball within a housing. See Zadesky ¶8 and Figs. 1-3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify a touch pad, and a scroll wheel is a scroll ball disclosed by Zadesky for . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: June 2, 2021